Title: Thomas Jefferson’s Essay on New England Religious Intolerance (As Published), [27 January 1816]
From: Jefferson, Thomas
To: 


            
              27 Jan. 1816
            
            To the Editor of the Enquirer.
            A pamphlet has lately been published to the North, of such a character, as ought not to be unknown, or unnoticed by the people of the United States. It is the boldest and most impudent stride New England has ever made in arrogating an ascendency over the rest of the Union. The first form of the pamphlet was an Address from the rev. Lyman Beecher, Chairman of the Connecticut Society for the education of pious young men for the ministry. Its matter was then adopted and published in a sermon by a Rev’d. Mr. Pearson of Andover, in Massachusetts, where they have a Theological College; and where the Address “with circumstantial variations to adapt it to more general use” is re-printed on a sheet and a half of paper in so cheap a form as to be distributed, I imagine, gratis; for it has a final note indicating 6000 copies of the 1st edition printed. So far as it respects Virginia, the following extract of a letter furnishes the outline:—This Extract is now offered, because it may be apropos for the Petition for the establishment of a Theological Society now before the Legislature, and to which they have shewn the unusual respect of hearing an Advocate  for it at their bar. From what quarter this Theological Society comes forward, I know not. I will not say it is intended; but who will say that it is not calculated as the entering-wedge with its theological sister in Andover, for the body of “qualified religious instructors” proposed by their pious brethren of the East, “to evangelize, and catechise,” to edify our daughters by “weekly lectures” and our wives by “family visits” from these pious young Monks of Harvard and Yale? 
            extract—of a letter.
            “The sway of the New-England priests is indeed formidable.  No mind beyond mediocrity dares there to develope itself; if it does, they excite against it the public opinion which they command, and by little, but incessant and teazing persecutions, drive it from among them. Their present great emigrations to the western country are real flights from persecution, religious and political. But the abandonment of the country by those who wish to enjoy freedom of opinion, leaves the despotism over the residue more intense, more oppressive. They are now looking to the flesh-pots of the South, and aiming at foothold there by their missionary teachers; they have lately come forward boldly with their plan to establish ‘a qualified religious instructor over every thousand souls in the United States;’ and they seem to consider none as qualified, but their own sect. Thus, in Virginia, they say there are but 60 qualified, and that 914 are still wanting of the full quota. All besides the 60 are “mere nominal ministers, unacquainted with theology.” The 60 here alluded to are understood to be the Presbyterian ministers on the western side of the Blue-ridge. The country below the mountains, inhabited by Episcopalians, Methodist & Baptists (under “mere nominal ministers, unacquainted with theology”) are pronounced “destitute of the means of grace, and as sitting in darkness and under the shadow of death.” They are quite in despair too at the insufficient means of New-England to fill this fearful void “with Evangelical light, with catechetical instructions, weekly lectures, and  family visiting. That Yale cannot furnish above 80 graduates annually, and Harvard perhaps not more. That there must therefore be an immediate, universal, vigorous and systematic effort made to evangelize the nation, to see that there is a bible for every family, a school for every district, and a qualified” i. e. Presbyterian “pastor for every thousand souls; that newspapers, tracts, magazines, must be employed, the press be made to groan, and  every pulpit in the land to sound its trumpet long and loud. A more homogeneous” i. e. New-England “character must be produced through the nation.” That section then of our union having lost it’s political influence by disloyalty to it’s country, is now to recover it under the mask of religion: it is to send among us their Gardiners, their Osgoods, their Parishes and Pearsons, as apostles to teach us their orthodoxy, their patriotism.  This is the outline of the plan, as published by Messrs. Beecher, Pearson, & Co. It has uttered, however, one truth, “that the nation must be awakened, to save itself by its own exertions, or we are undone.” And I trust that this publication will do not a little to awaken it; and that in aid of it, “news-papers, tracts and magazines, will sound the trumpet long and loud.”
          